Citation Nr: 1409792	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and K.P.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty October 1985 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in November 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed recurrent back problems as a result of an in-service injury that occurred while in jump school, and provided details of the circumstances thereof.  His service treatment records reflect he was treated for complaints of low back pain in February 1987, which was initially assessed as low back strain.  X-rays conducted later that same month revealed evidence of minimal degenerative disc change at L4-5, without additional abnormality of the lumbosacral spine or S-1 joints.  Moreover, the Veteran indicated on a May 1988 Report of Medical History that he had experienced recurrent back pain, and that he had "been on sick call several times" due to lower back pain.  

Despite the foregoing, the Veteran's spine was clinically evaluated as normal on the May 1988 examination itself.  Further, he was accorded a VA medical examination regarding this case in December 2009 which included an opinion against his current back disability being related to service.  A subsequent December 2011 confirmed this opinion.  It was stated, in pertinent part, that the Veteran's condition in service would be considered acute and transitory, and that there was no indication of chronicity or continuity of treatment.  However, this rationale does not appear to take into consideration the Veteran's own account of recurrent symptoms and treatment, to include the May 1988 Report of Medical History's notation of recurrent back pain and being "on sick call several times."

The Board further notes the Veteran indicated at his November 2013 hearing that there were potentially relevant records that were not on file, and, thus, not considered when these opinions were promulgated.  For example, he testified that he had a workers' compensation claim between 1988 and 1990, and that VA did not have these records.  See Transcript pp. 14-15.  He also identified a Dr. O'Neil as being in charge of this case.  Id. at p. 16.  As these records document a period shortly after his separation from service, the Board observes they do appear to be pertinent to this case, and that an effort should be made in order to obtain these records.

The Veteran also indicated he was receiving treatment for his back problems at VA, and that there were relevant records that were not on file.  He also indicated that he was scheduled to undergo an MRI in the near future.  See Transcript p. 24.  The United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records

The Board further finds that as these records were not considered at the time of the December 2009 VA medical examination, or the December 2011 addendum, once any such records are obtained then a clarifying opinion should be obtained as to whether this evidence warrants any change in the prior opinion(s).  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If an additional examination is deemed necessary, then one should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his back since June 2013, as well as following-up on his account of a workers' compensation case from 1988 to 1990 to include the treatment he received from a Dr. O'Neil.  After securing any necessary release, the RO should obtain those records not on file.

Even if the Veteran does not respond, the RO should follow-up on his account of recent treatment for his back through VA to include any MRIs conducted on his spine subsequent to the November 2013 hearing.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the examiner who conducted the December 2009 VA examination for review and clarification of the opinions expressed therein as well as in the December 2011 addendum.

The examiner must express an opinion as to whether the additional records warrant any change in the prior opinion; i.e., whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current back disability was incurred in or otherwise the result of his active service.  In making this determination, the examiner should note the Veteran's account of recurrent back problems since service, as well as the fact he indicated recurrent back pain on his May 1988 Report of Medical History with being "on sick call several times."

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If another examination is deemed warranted, then one should be conducted.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



